Citation Nr: 1724667	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of background, the Board notes that the Veteran initially submitted a claim of entitlement to a TDIU due to service-connected disabilities, including PTSD, to the RO in September 2011.  Thereafter, the RO determined that the TDIU claim was part of the instant appeal, adjudicated it in an April 2013 supplemental statement of the case (SSOC), and certified it to the Board.  That sequence of events aside, the issue of entitlement to a TDIU is properly before the Board, as it had previously been raised by the record and is part-and-parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In January 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, further development is necessary prior to adjudication of the issues on appeal.

The Veteran was last afforded a VA examination to assess the severity of his service-connected PTSD in May 2011.  Since that time, he has reported experiencing several strokes and has been evaluated for certain cognitive deficits in connection with those strokes, that are relevant to this increased rating claim.  Additionally, the May 2011 VA examiner noted diagnoses of PTSD and depression, only, but ongoing treatment for schizoaffective disorder is documented in the Veteran's VA treatment records thereafter.  Finally, although the Veteran testified during his January 2017 Board hearing that his PTSD symptoms have been similar throughout the claim period, a September 2016 VA treatment note states that he denied active psychiatric symptoms and had stopped taking his medications.  Based on the foregoing evidence, the Board finds that an additional VA examination is needed to assess the current nature, extent, and severity of the Veteran's PTSD symptoms.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Additionally, although some relevant VA treatment records are associated with the claims file, it appears that additional, relevant VA treatment records may be outstanding.  Specifically, it appears that records related to the Veteran's treatment for prostate cancer, only, have been associated with the claims file for certain parts of the claim period-particularly the period between 2012 and 2014.  Thus, on remand, any additional VA treatment records generated during the claim period must be associated with the claims file.

Finally, as the outcome of the Veteran's pending increased rating claim may affect the outcome of his claim of entitlement to a TDIU, a final decision on entitlement to a TDIU would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, the issue of entitlement to a TDIU is also being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records dating from 2008, forward, with the claims file, including records from VA facilities in both Florida and Washington, D.C.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for an examination to determine the current nature and severity of his PTSD.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  In addition to completing the appropriate disability benefits questionnaire, the examiner should specifically respond to the following:

(1)	Whether it is possible to distinguish the symptoms caused by the Veteran's PTSD from those caused by other psychiatric diagnoses or past cerebrovascular accidents.  In doing so, please specifically consider, in addition to any other identified symptoms, the cognitive deficits, angry outbursts, and auditory hallucinations that are documented in the claims file.  If it is not possible to distinguish the symptoms, please identify all symptoms that overlap.

(2)	Whether the Veteran's PTSD has impaired his ability to meet the demands of a job, either sedentary or physical, during the claim period.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

